Order unanimously reversed and matter remitted to Ontario County Court for further proceedings in accordance with the Memorandum. Memorandum: Appellant when 19 years old in 1946 entered a plea of guilty without the aid of counsel to an indictment charging a serious felony. Shortly before he had been released from a State institution for mental defectives. Again in 1956 he entered a plea of guilty without an attorney to an indictment charging burglary, second degree, and as a second offender received a long prison sentence. The record before us contains excerpts from reports of mental examinations made in various State mental institutions and a prison. Upon these applications for coram nobis relief hearings should have been held. (Cf. People v. Drake, 15 N Y 2d 626; People v. Davis, 23 A D 2d 963.) Inasmuch as the sentencing and present County Judge might be a witness thereat, the hearings should be held before another Judge. (Appeal from order of Ontario County Court, denying, without a hearing, motion to vacate a judgment of conviction for sodomy rendered October 18, 1946 and motion to vacate judgment of conviction for violation of probation rendered January 7, 1947.) Present — Williams, P. J., Bastow, Henry and Del Vecchio, JJ.